DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Jennifer P. Yancy on June 3, 2022.  

The application has been amended as follows:
Claim 1
A method for reducing a concentration of at least one acid gas from a fluid gas stream comprises a step of injecting a solution including at least one aminal compound into said fluid gas stream, wherein said at least one aminal compound is an organic compound having two amine groups attached to the same carbon atom and said at least one aminal compound is not a triazine or piperazine, and wherein carbon dioxide is at least one acid gas that the concentration 

Claim 2
Lines 3-4, “
wherein X1 and X2 are the same or different alcohol or alkyl functional group.”

Claim 3
The method of claim 2, wherein X1 and X2 are selected from the group consisting of ethyl alcohol, methyl alcohol, methyl, and ethyl functional group 

Claim 8
The method of claim 1, wherein said fluid gas stream includes less than [[<]] 10 wt.% of said at least one acid gas prior to injecting said solution including at least one aminal compound.

Claim 9
The method of claim 1, wherein said fluid gas stream includes less than [[<]] 5 wt.% of said at least one acid gas prior to injecting said solution including at least one aminal compound.

Claim 10
Lines 3-5, “injecting an aqueous solution including at least one aminal compound into a fluid gas stream including less than [[<]] 10 wt.% of said at least one acid gas to reduce the concentration of said at least one acid gas by at least 20 wt.%, and”
Lines 9-10, “wherein carbon dioxide is at least one acid gas that the concentration 

Claim 11
Lines 3-4, “
wherein X1 and X2 are the same or different alcohol or alkyl functional group.”

Claim 12
The method of claim 11, wherein X1 and X2 are selected from the group consisting of ethyl alcohol, methyl alcohol, methyl, and ethyl functional group 

Claim 13
The method of claim 10, wherein said fluid gas stream includes less than [[<]] 5 wt.% of said at least one acid gas.

Claim 14
The method of claim 10, wherein said fluid gas stream includes less than [[<]] 3 wt.% of said at least one acid gas.

Reasons for Allowance 
Applicants argument that the instant invention as amended is non-obvious over cited prior arts including Trauffer et al. (US 5,347,003) and Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Pages121-125), because the claimed invention directs a method for reducing the concentration of carbon dioxide from a fluid gas stream using a specific aminal, whereas the Trauffer et al. (US 5,347,003) teaches away from scrubbing that results in a CO2 reduction, and one of skill in the art would not inherently expect carbon dioxide to be removed by the claimed aminal in light of teachings from cited references (see Remarks, pages 2-4, filed 05/23/2022), is considered persuasive. 	
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-19.  The concept of a method for reducing a concentration of at least one acid gas from a fluid gas stream comprises a step of injecting a solution including at least one aminal compound into said fluid gas stream, wherein said at least one aminal compound is an organic compound having two amine groups attached to the same carbon atom and said at least one aminal compound is not a triazine or piperazine, and wherein carbon dioxide is at least one acid gas that the concentration is reduced by said aminal compound, is considered novel. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The closest prior art to Trauffer et al. (US 5,347,003) disclose a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (cols. 7-9, Example 1 – Example 5).  In an embodiment, Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:




where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons comprising at least one heteroatom selected from the group consisting of nitrogen, oxygen, sulfur and halogen; (iv) a substituted or unsubstituted polymeric chain; and (v) a direct bond to any other of R1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). But Trauffer’003 does not disclose carbon dioxide is at least one acid gas that the concentration is reduced by said aminal compound. 
Other pertinent prior art to Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Pages121-125) discloses a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (pages 122-123, see sections “Aminal-based scrubbing compounds” and “Mill Experiences”).  But Trauffer does not explicitly discloses carbon dioxide is at least one acid gas that the concentration is reduced by said aminal compound. 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for reducing a concentration of at least one acid gas from a fluid gas stream comprises a step of injecting a solution including at least one aminal compound into said fluid gas stream, wherein said at least one aminal compound is an organic compound having two amine groups attached to the same carbon atom and said at least one aminal compound is not a triazine or piperazine, and wherein carbon dioxide is at least one acid gas that the concentration is reduced by said aminal compound, as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772